Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant’s argument is moot in view new ground of rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Independent claim 2 of the instant application are rejected under the judicially created doctrine of double patenting over claim 1 of Moskwinski et al. US 10-387456  since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

INSTANT APPLICATION 
Moskwinski et al. US 10-387456
2 A computer-implemented method for classifying records, comprising:

a)    defining one or more classification units for a classification template, wherein a classification unit comprises (i) an area or region of a given record and (ii) a classification method selected from a plurality of classification methods;

b)    identifying one or more tags for the classification template; and

c)    storing the classification template in a library of classification templates, wherein the classification method of the classification unit is configured to be applied to content in the area or region of a record when the classification template is used to classify the record.
1A computer-implemented method for classifying a record based on an area or region of the record, comprising: (a) accessing, with aid of one or more computer processors, a library of classification templates, wherein each classification template of the library of classification templates comprises one or more tags and one or more classification units, wherein a classification unit comprises (i) the area or region of the record and (ii) a textual classification method selected from a plurality of textual classification methods, wherein the textual classification method is at least one member selected from the group consisting of (1) a pattern of regular expression, (2) a pattern of part-of-speech, and (3) one or more classification algorithms; (b) matching the record with a first classification template of the library of classification templates; (c) scanning the area or region of the record; (d) applying the textual classification method of the first classification template to textual content disposed in the area or region of the record; (e) determining a template proximity score for the first classification template for the record, wherein the template proximity score is based at least in part on the textual classification method of the classification template applied to textual content disposed in the area or region in the record; and (f) assigning the one or more tags of the first classification template to the record based at least in part on the template proximity score. 



As shown above, claim 1 of Moskwinski et al. US 10-387456 contains at least the elements of claim 2 of the instant application and as such anticipates claim 1 of the instant application.

“A later application claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tillberg et al. (U.S. Patent PgPub. No. 20070168382) in view of Pitzo et al. US PG Pub. 20150186365.


As to claim 2, Tillberg discloses a computer-implemented method for classifying records, comprising:

a)    one or more classification units for a classification template (comparison to a dictionary of template forms(fig. 8 and [0101] [0030]),, wherein a classification unit comprises (i) an area or region of a given record ([0030]) and (ii) a classification method selected from a plurality of classification methods ([0030]);

b)    identifying one or more tags for the classification template ([0150]); and

c)    storing the classification template in a library of classification templates, wherein the classification method of the classification unit is configured to be applied to content in the area or region of a record when the classification template is used to classify the record ([0030] ([0146]).

  Tillberg does not explicitly teach defining one or more classification units for a classification template.
teaches defining (defined. [0031])  (i.e. defines [0026]) one or more classification units for a classification template (i.e. classification template ([0026]) .
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Tillberg by the teaching of Pitzo to include teach defining one or more classification units for a classification template with the motivation to provide better conversion as taught by Pitzo (See column 1, line 22-26). 


As to claim 3, Tillberg as modified teaches a computer-implemented method of claim 2, wherein the library of classification templates is stored in a graph database ([0100]).

As to claim 4, Tillberg as modified teaches a computer-implemented method of claim 2, wherein the classification unit is stored in a library of classification units ([0100]).

As to claim 5, Tillberg as modified teaches a computer-implemented method of claim 4, wherein a second classification template of the library of classification templates shares the classification unit, wherein the second classification template is different from the classification template.([0101])

As to claim 6, Tillberg as modified teaches a computer-implemented method of claim 4, wherein the classification template comprises the classification unit and a second 

As to claim 7, Tillberg as modified teaches a computer-implemented method of claim 6, wherein the second classification unit comprises a second classification method selected from the plurality of classification methods, wherein the second classification method is different from the classification method. ([0101])

As to claim 8, Tillberg as modified teaches a computer-implemented method of claim 2, wherein a second classification template of the library of classification templates comprises a second classification method selected from the plurality of classification methods, wherein the second classification method is different from the classification method. ([0101])

As to claim 9, Tillberg as modified teaches a computer-implemented method of claim 2, wherein the classification unit comprises a page index for the area or region of the record. ([0101])

As to claim 10, Tillberg as modified teaches a computer-implemented method of claim 2, wherein the one or more tags of the classification template are configured to be assigned to the record if one or more conditions are satisfied ([0101]).

 as modified teaches a computer-implemented method of claim 2, wherein the plurality of classification methods comprises one or more members selected from the group consisting of a pattern of regular expression, a pattern of part-of-speech, and one or more classification algorithms.([0031]). 

	As to claims 12-21, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.


Conclusion
	THIS ACTION IS MADE FINAL, Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


A shortened statutory- period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply-expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153